1
2
3
4                                                                     JS-6
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11    GASPAR AVENDANO, JR.,                          Case No. 2:19-cv-06551-JVS-KES
12                 Petitioner,                           ORDER CLOSING CASE
13          v.                                       IN LIGHT OF CONSOLIDATION
14    U.S. DISTRICT COURT,
15                 Respondent.
16
17
18         On July 17, 2019, Gaspar Avendano (“Petitioner”) constructively filed a
19   petition for writ of habeas corpus under 28 U.S.C. § 2254 in case no. 2:19-cv-
20   06551. The petition challenged his conviction and sentence for first degree
21   burglary on two grounds.
22         On July 22, 2019, Petitioner constructively filed a second petition under
23   § 2254 in case no. 2:19-cv-06489. This petition challenged the same conviction but
24   added a third ground for relief.
25         On August 2, 2019, the Magistrate Judge consolidated the two actions,
26   interpreting the July 17 filing as an initial Petition and the July 22 filing as a First
27   Amended Petition. The Magistrate Judge also instructed that all future filings
28

                                                 1
1    should be filed in the lead case, no. 2:19-cv-06489.
2          Petitioner has now filed a Second Amended Petition in that case, and the
3    parties have consented to the jurisdiction of the Magistrate Judge.
4          IT IS HEREBY ORDERED that, in light of the above procedural
5    developments, the Clerk is directed to close case no. 2:19-cv-06551. All future
6    proceedings in this matter will take place in case no. 2:19-cv-06489.
7
8    DATED: October 31, 2019
9
10                                          ____________________________________
                                            JAMES V. SELNA
11                                          UNITED STATES DISTRICT JUDGE
12
     Presented by:
13
14   _____________________________
15   KAREN E. SCOTT
     United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
